
	

113 HR 5459 IH: To authorize the award of the Medal of Honor to Henry Johnson.
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5459
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Tonko (for himself, Mr. King of New York, Mr. Meeks, Mr. Grimm, Mr. Rangel, Mr. Owens, Ms. Slaughter, Mr. Cleaver, Mr. Richmond, Mr. Thompson of Mississippi, Mr. Gibson, Ms. Norton, Mrs. Lowey, Mr. Rush, Ms. Clarke of New York, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the award of the Medal of Honor to Henry Johnson.
	
	
		1.Authorization for award of the Medal of Honor to Henry Johnson for acts of valor during World War I
			(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or
			 any other time limitation with respect to the awarding of certain medals
			 to persons who served in the Armed Forces, the President may award the
			 Medal of Honor under section 3741 of such title to Henry Johnson for the
			 acts of valor described in subsection (b).
			(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Henry Johnson while serving as a
			 member of Company C, 369th Infantry Regiment, 93rd Division, American
			 Expeditionary Forces, during combat operations against the enemy on the
			 front lines of the Western Front in France on May 15, 1918, during World
			 War I for which he was previously awarded the Distinguished Service Cross.
			
